Title: To Thomas Jefferson from Richard Campbell, 3 April 1781
From: Campbell, Richard
To: Jefferson, Thomas



Sir
Camp, Deep River, April the 3d. 1781.

I am under the necessity from my own feelings to inform your Exelency of the destressed situation of the Soldiers in my Regiment for want of Cloathing. When I martched from the State of Virga. to join the Army I received a Pare of Overalls for Each Soldier, made of Ozenbrigs which did not last them more than two or three Weeks, and also a shirt for Each Soldier which are intirely worn out and them distresed for every kind of Cloathing Except Coats. I have obtained leave of Genl. Greene to send an officer to the state of Virginia, in order to procure such Cloathing as the men stand most in kneed of and Capt. Edmonds is the officer appointed for that business, who will hand you this, And I hope your Excellency will take the matter under your consideration, and send out such Cloathing as Capt. Edmonds will inform you is most wanting. As for the news of the Armey I Refer to the Barer Capt. Edmonds.
I have the Honour to be your Excellences most obedt. Hbl. Servt.,

Richd. Campbell Col.

